Case: 14-11109      Document: 00513148572         Page: 1    Date Filed: 08/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11109                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 10, 2015
ARLINGTON APARTMENT INVESTORS, L.L.C.,                                     Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

ALLIED WORLD ASSURANCE COMPANY (U.S.), INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-61


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Arlington Apartment Investors, L.L.C. appeals the district court’s grant
of summary judgment dismissing its claims against its insurance company,
Allied World Assurance Company (U.S.), Inc. We AFFIRM.
       In September 2010, Tropical Storm Hermine damaged apartment
buildings owned by Arlington. Arlington filed a property-damage claim with



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 14-11109     Document: 00513148572      Page: 2   Date Filed: 08/10/2015



                                     No. 14-11109
Allied World to recover for its losses. Allied World retained Engle Martin &
Associates, an independent adjusting company, to investigate Arlington’s
claim. Engle’s adjuster, Larry Couvillon, determined that the apartments
sustained roof damage totaling $39,308.84. Accordingly, Allied World paid
Arlington $14,308.84, the full amount of the undisputed portion of the claim
less the policy’s $25,000 deductible. Meanwhile, Arlington retained its own
adjuster, International Risk Control (“IRC”), which estimated roof damage in
the    amount    of    $456,364.33    and   foundation-related   damage     totaling
$1,829,630.10.
       Arlington filed this suit in Texas state court to recover the additional
damages that it alleged were owed under the policy. Arlington alleged claims
for: (1) breach of contract, (2) violations of the Texas Deceptive Trade Practices
Act (“DTPA”), (3) violations of the Texas Insurance Code, and (4) breach of the
duty of good faith and fair dealing. It sought actual damages, penalties, and
attorney’s fees. Allied World removed the action to the United States District
Court for the Northern District of Texas and filed a motion for summary
judgment. The district court granted Allied World’s motion, dismissing all of
Arlington’s claims with prejudice. The court held that Arlington had failed to
demonstrate, by admissible evidence, the existence of a genuine dispute of
material fact. Arlington appeals.


                                     DISCUSSION
       “We review a grant of summary judgment de novo, applying the same
standard as the district court.” QBE Ins. Corp. v. Brown & Mitchell, Inc., 591
F.3d 439, 442 (5th Cir. 2009).        Summary judgment is appropriate “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “[T]he
plain language of Rule 56(c) mandates the entry of summary judgment . . .
                                            2
    Case: 14-11109      Document: 00513148572     Page: 3   Date Filed: 08/10/2015



                                  No. 14-11109
against a party who fails to make a showing sufficient to establish the existence
of an element essential to that party’s case . . . .” Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986).
      Once a moving party satisfies its burden of demonstrating the absence
of a genuine dispute of material fact, “the non-movant must identify specific
evidence in the summary judgment record demonstrating that there is a
material fact issue concerning the essential elements of its case . . . .” Forsyth
v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994). Unsubstantiated assertions and
conclusory allegations do not constitute competent summary-judgment
evidence. See id. A court may consider only admissible evidence in ruling on
a motion for summary judgment. Mersch v. City of Dall., Tex., 207 F.3d 732,
734–35 (5th Cir. 2000). Rule 56 “does not impose upon us or the district court
a duty to sift through the record in search of evidence to support a party’s
opposition to summary judgment.” Keen v. Miller Envtl. Grp., Inc., 702 F.3d
239, 249 (5th Cir. 2012) (citation and internal quotation marks omitted).
      The district court determined that most of Arlington’s evidence
submitted in support of its opposition to Allied World’s summary-judgment
motion was inadmissible and therefore could not be considered in ruling on the
motion. In particular, the court ruled that the estimate and report prepared
by Arlington’s expert, IRC, were not verified or authenticated and were thus
inadmissible. Further, the affidavit of Lawrence Schwartz failed to meet the
requirements of Rule 56 and was likewise inadmissible.            The court also
explained that Arlington’s repeated citation to the “same string cite” was
insufficient to satisfy its burden of identifying specific evidence in the record.
The court noted that it was “not like a pig, hunting for truffles buried in briefs,
or, in this case an appendix.”      Because Arlington had failed to point to
admissible evidence in the record demonstrating the existence of a genuine
dispute of material fact, the court granted Allied World’s motion.
                                        3
     Case: 14-11109       Document: 00513148572         Page: 4     Date Filed: 08/10/2015



                                       No. 14-11109
       On appeal, instead of addressing the basis of the district court’s ruling,
Arlington again argues that the same evidence demonstrates that there is a
genuine factual dispute. Arlington has therefore waived review of the district
court’s reasoning for not considering its evidence in ruling on the summary-
judgment motion. See United States v. Scroggins, 599 F.3d 433, 446–47 (5th
Cir. 2010).     Arlington does not direct us to any other specific, admissible
evidence demonstrating the existence of a genuine dispute of material fact. It
has thus failed to satisfy its summary-judgment burden. 1
       AFFIRMED.




       1Having found no genuine dispute of material fact on Arlington’s DTPA and Texas
Insurance Code claims, Arlington’s claims for interest and attorney’s fees fail as a matter of
law.
                                              4